DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The 25 MAY 2022 IDS follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner. 
Claim Objections
The 6 JUN 2022 amendments to claim 14 obviate the objection noted in the previous Office action.
New Grounds of Rejection
A new ground of rejection, prior art reference Chen et al. (CN 104051390), appears below.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of the appropriate paragraphs of 35 U.S.C. 102 and 103.
Claims 10, 12-16, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (CN 104051390; below, “Chen” – 25 MAY 2022 IDS noted prior art reference). MPEP § 2143(A)-(G).
RE 10, Chen, in Figure 11 and related text, e.g., Abstract, paragraphs [0001] to [0081], Figures 2-10, and claims, discloses a method for manufacturing a semiconductor package structure (e.g., 1100), comprising:

    PNG
    media_image1.png
    533
    554
    media_image1.png
    Greyscale
	forming a first redistribution layer (conductive layers between solder balls 304 and 302 dies) having a first surface (directly beneath 302 dies) and a second surface (further beneath 302 dies) opposite to each other;
	disposing a first chip (302 dies) over the first redistribution layer (conductive layers between 304 and 302 dies) with a plurality of contact pads (e.g., [0070] – beneath 302 dies) facing the first surface (directly beneath 302 dies) and electrically connected to the first redistribution layer (conductive layers between 304 and 302 dies);
forming a second redistribution layer (110) having a third surface (directly beneath 204) and a fourth surface (further from 204) opposite to each other;
disposing a second chip (202) over the third surface (directly beneath 204) with a plurality of contact pads (e.g., 203) facing the third surface (directly beneath 204) and electrically connected to the second redistribution layer (110);
electrically connecting the second redistribution layer (110) to the first redistribution layer (conductive layers between 304 and 302 dies) with a plurality of first interconnecting structures (e.g., 304+914, 304+916); and
forming an encapsulant (1102) between the first redistribution layer (conductive layers between 304 and 302 dies) and the second redistribution layer (110), wherein each of the first interconnecting structures (304+914, 304+916) comprises a stack of a conductive bump (e.g., 304) and a conductive post (914/916), the encapsulant (1102) laterally surrounds a sidewall of each of the conductive bumps (304) and a sidewall of each of the conductive posts (914, 916 – [0074], Fig. 10).
Thus, Chen anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chen’s semiconductor package structure cannot constitute each and every claimed element, it would have been obvious … to modify the structure of Chen because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 12, Chen discloses the method of claim 10, further comprising disposing a plurality of external connectors (104) over the fourth surface (further from 204) of the second redistribution layer (110).
RE 13, Chen discloses the method of claim 10, further comprising disposing a package (302) over the first surface (directly beneath 302 dies) of the first redistribution layer (conductive layers between 304 and 302 dies).
RE 14, Chen discloses the method of claim 13, further comprising electrically connecting the package (1100) to the second redistribution layer (110) with a plurality of second interconnecting structures (e.g., [0070]) and the plurality of first interconnecting structures (304+914, 304+916).
RE 15, Chen discloses the method of claim 10, wherein one terminal of each of the conductive posts (914, 916) is connected to the second redistribution layer (110), and the other terminal of each of the conductive posts is connected to the corresponding conductive bump (304) (Fig. 11).
RE 16, Chen discloses the method of claim 10, further comprising disposing a third chip (302 dies) over the fourth surface (further from 204) of the second redistribution layer (110) with a plurality of contact pads facing the fourth surface (e.g., [0070]) and electrically connected to the second redistribution layer (110).
RE 21, Chen discloses the method of Claim 10, wherein a first terminal of each of the conductive bumps (304) is exposed from the encapsulant (1102) (Fig. 11).
RE 22, Chen discloses the method of Claim 21, wherein the first terminal of each of the conductive bumps (304) directly contacts the second surface (further beneath 302 dies) of the first redistribution layer (conductive layers between 304 and 302 dies).
RE 23, Chen discloses the method of Claim 10, wherein the encapsulant (1102) encloses the second chip (202) and covers an upper surface of the second chip (e.g., Fig. 10).
RE 24, Chen discloses the claimed invention except for the method of Claim 10, wherein an upper surface of each of the conductive posts (914, 916) is lower than an upper surface of the second chip (202). Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method. Conductive post height or thickness is parametrically controlled, e.g., ultrasonication time, ultrasonication power, bond force, bond force time. See [0074]-[0075]. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Finally, It has been held that a change in configuration of shape … is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 10, 12-16, and 21-24 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-5, 7-9, 17, and 18 are allowed primarily because the references of
record, singly or in combination cannot anticipate or render obvious the limitations noted therein.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The 6 JUN 2022 amendments to claims 1, 4, 7-10, 14, 15, and 17 have been noted and entered.
The 6 JUN 2022 cancellation of claims 6, 11, 19 and 20 has been noted and entered.
The 6 JUN 2022 addition of claims 21-24 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 6 JUN 2022 rebuttal arguments (REM pages 6-7) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815